Citation Nr: 0025610	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the assignment of a 50 percent rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 until 
April 1974.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1998 from the Buffalo, New York Regional 
Office (RO) which granted service connection for PTSD, 
pursuant to Board decision of February 1998.  The service-
connected PTSD was rated 30 percent disabling from August 24, 
1989.  The veteran expressed dissatisfaction with the initial 
disability evaluation of 30 percent and perfected an appeal 
of that determination.  During the pendency of the appeal, 
the 30 percent disability evaluation for PTSD was increased 
to 50 percent by rating decision of August 24, 1999, also 
effective from August 24, 1989.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
as shown on the preceding page.

In written argument dated in August 2000, the veteran's 
accredited representative raised the issue of a total rating 
based on unemployability due to service-connected disability.  
However, this matter has not been developed for appellate 
review at this time and it is referred to the RO for 
appropriate consideration.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are far more disabling than reflected 
by the currently assigned disability evaluation and warrant a 
higher rating.  He contends that he is totally disabled on 
account of his service-connected psychiatric symptomatology.

A review of the long-range record discloses that the veteran 
has been rendered a variety of psychiatric diagnoses over the 
years.  His personal physician, D. Y Goldman, stated in 
October 1983 that the appellant had been treated since 1972 
for disorders which included anxiety-depression syndrome, 
alcohol abuse and a personality disorder.  Upon VA 
hospitalization, discharge diagnoses included a situational 
disorder, multi-substance abuse and mixed personality 
disorders, in addition to PTSD.  In an undated report 
received in December 1986, Stanley Kissel, Ph.D., wrote that 
the veteran had been treated over the course of several 
sessions in 1982, and that the diagnostic impression was 
explosive disorder.  Dr. Goldman stated in October 1986 that 
the appellant had documented diagnoses which included 
inadequate personality based on psychological consultation 
and testing performed in 1982, anxiety depression syndrome 
with situational stress factors and a history of alcohol 
abuse.  More recently, in January 1991, a VA outpatient 
clinic note indicated that the veteran had diagnoses of major 
depression and possibly bipolar disorder, as well as PTSD.  
It is therefore the opinion of the Board that a remand is 
warranted to reconcile the varying psychiatric diagnoses, and 
to ascertain which psychiatric symptoms may be properly 
attributable to the service-connected disorder and which may 
not.  See 38 C.F.R. §§ 3.327, 4.2 (1999). 

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The clear implication of the statements in the record by the 
veteran and on his behalf indicate that his disability has 
worsened.  Therefore, the duty to assist includes providing 
him with a new examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  The Board notes that while the 
appellant underwent a VA psychiatric examination as recently 
as April 1999, it has been reported that he has experienced 
progressively increasing problems since that time.  In a VA 
outpatient clinic note of May 2000, it was the opinion of the 
treating physician that the veteran was totally disabled and 
unemployable due to his service-connected PTSD.  The record 
reflects, however, that this does not appear to have been the 
consensus of all the examining VA physicians during that time 
frame, as the veteran was rendered GAF scores of between 41 
and 55 over the course of the intervening year.  It is also 
found that a remand is in order to more accurately ascertain 
the current disability picture with respect to the service-
connected PTSD.  

Additionally, the record indicates that the veteran receives 
outpatient therapy in a VA mental health clinic.  It is shown 
that the most recent VA outpatient clinic note is dated in 
May 2000.  Given the veteran's report of worsening problems, 
a remand is also required so that efforts can be undertaken 
to ensure that the evidentiary record is complete by 
retrieving any additional outpatient records in this regard.  

The record further shows that a VA outpatient treatment note 
dated in May 2000 was received in July 2000 after the case 
was sent to the Board.  This record refers directly to the 
veteran's claim that his service-connected PTSD is more 
severely disabling.  The RO has not had the opportunity to 
review this report, but should do in connection with the 
other remand directives.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  Any and all VA clinical records 
dating from May 2000 should be requested 
and associated with the claims folder.  
In the event the veteran indicates that 
he has received private medical treatment 
for psychiatric symptoms, an attempt 
should be made to secure those records 
for insertion in the claims folder.

2.  The RO should schedule the veteran 
for a VA social and industrial survey 
and special psychiatric examination, to 
include psychological testing, to be 
conducted by a panel of at least two VA 
psychiatrists, preferably who have not 
seen him before, to determine the extent 
of the service-connected PTSD.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of the examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiners should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or the other, it should be so 
specified.  The examiners must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrists for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale for any opinion expressed must 
be set forth in a legible report.

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a disability rating greater than 50 
percent for PTSD, with application of 
the tenets of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) to determine 
whether "staged" ratings are warranted 
for manifestations of the service-
connected disability.  The RO should 
consider the additional evidence 
submitted by the appellant which was 
received by the Board in August 2000 and 
thereafter.  If the disposition remains 
unfavorable to the veteran, the RO 
should furnish him and his 
representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure proper procedural compliance and to 
comply with VA's duty to assist.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


